IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ALVIN PIERRE CARTER,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-5421

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 11, 2015.

An appeal from an order of the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Bruce A. Miller, Public Defender, and Alice F. Harris and Jasmine Green,
Assistant Public Defenders, for Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED. This dismissal is without prejudice to the appellant’s right to

seek a belated appeal.

RAY, MAKAR, and BILBREY, JJ., CONCUR.